DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
No amendments have been made. Claims 1 – 8, 10 – 16, 18, 20 – 25, and 30 – 34 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

both the fuel and oxygenator, as shown in FIG. 1”. Since the injector is injecting both hydrogen and an oxygenator, it is injecting HHO gas under broadest reasonable interpretation. Applicant further argues that Morley requires relatively high temperatures in combination with an ample supply of oxygen that requires a secondary source of oxygen. While this may be the case, it does not detract from the fact that Morley injects an HHO gas as required in Claim 1. 

With regards to the Childs reference, applicant argues that Childs teaches supplying oxygen or hydrogen from the electrolyzer, not both. Examiner respectfully disagrees. In Paragraph 38, Childs teaches that “the hydrogen generation section 40 may be configured to deliver hydrogen and/or oxygen, which is generated as a byproduct of hydrogen generation, to one or more peripheral systems”. This is especially true based 

All previous rejections stand. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claims 1, 2, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morley et al. (hereafter “Morley” – US 2011/0289906).

With regards to Claim 1:

Morley (Figures 1, 2) discloses a diesel particulate filter (DPF 32), comprising: i) a DPF burner (regeneration unit 26) configured to combust a fuel (Paragraph 28: hydrogen); and ii) an HHO gas injector (injector 36) configured to provide a supply of HHO gas (Paragraph 28, hydrogen and oxygenator) to the DPF (DPF 32) as a fuel (Paragraph 28), wherein the DPF is cooperatively coupled to an engine (engine 12) to receive an exhaust stream (via exhaust passageway 14) separate from the supply of HHO gas.

With regards to Claim 2:

Morley discloses an HHO gas supply system (see Figure 1, systems 76 and 90) for supplying HHO gas to the HHO gas injector.

With regards to Claim 20:

a plurality of further HHO gas injectors configured to deliver a further supply of HHO gas supply at multiple locations about an internal combustion engine (See Paragraph 28: “one or more injectors 36”, the injectors would be in “different” locations under broadest reasonable interpretation).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 – 8, 10 – 16, 18, 20 – 25, and 30 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pat. Pub. 2017/0254259) in view of Childs et al. (hereafter “Childs” – US 2004/0261398) and Morley et al. (hereafter “Morley” – US 2011/0289906).

With regards to Claim 1:

Johnson discloses an engine system (Figure 4) comprising a diesel particulate filter (DPF) (see Paragraphs 50, 139), wherein the DPF is cooperatively coupled to receive exhaust gas from an engine (see unlabeled engine shown in Figure 4, and exhaust directed to DPF from engine in Paragraphs 50, 139). Johnson further teaches an HHO injector (injector 702, Figure 7) configured to supply a HHO gas (Paragraph 28, hydrogen and oxygenator) to the engine. 

Johnson does not explicitly disclose an HHO injector separately providing a supply of HHO gas to the DPF and a DPF burner configured to combust the HHO gas. Childs (Figure 2) teaches a combustion engine (60) that drives an electrolyzer (42) to produce hydrogen and oxygen. In Figure 5, Childs teaches that these gases may be mixed (via unlabeled common pipe in Figure 5) to form an HHO gas and delivered not only to the fuel injection system (54) to “enhance combustion” (Paragraph 38), but also to a particulate filter (58) to aid in filter regeneration (Paragraph 38). Morley (Figures 1, 2) teaches a DPF (DPF 32) and a DPF burner (regeneration unit 26) configured to combust a fuel (Paragraph 28: ; and an HHO gas injector (injector 36) configured to provide a supply of HHO gas (Paragraph 28, hydrogen and oxygenator) to the DPF as a fuel (Paragraph 28). Given that Johnson already teaches the use of HHO gas and its production/supply, and also given the teachings of both Childs and Morley, one of ordinary skill in the art would have found it obvious to modify the system of Johnson by adding a DPF burner, taking the existing HHO gas production/supply system of Johnson, and directing the HHO gas to both the engine as a fuel and to the DPF burner as a fuel in order to yield the predictable benefits of enhancing combustion and aiding in filter regeneration. 

With regards to Claim 2:

The Johnson modification of Claim 1 teaches an HHO gas supply system (HHO production apparatus 100, Figure 1, and delivery system 600, Figure 6 of Johnson) for supplying HHO gas to the HHO gas injector.

With regards to Claim 3:

The Johnson modification of Claim 1 teaches the HHO gas supply system comprises an electrolysis unit (electrolysis cell 102, Figure 1 of Johnson).

With regards to Claims 4 and 30:

the electrolysis unit is adapted for use onboard a vehicle (See Paragraph 26 of Johnson).

With regards to Claim 5:

The Johnson modification of Claim 1 teaches the HHO gas supply system is configured for in situ generation of the supply of HHO gas (See Paragraphs 42, 120 of Johnson).

With regards to Claim 6:

The Johnson modification of Claim 1 teaches the HHO gas supply system is exclusive of a scrubber (See Paragraph 9 of Johnson; noting optional sensor switch, i.e. scrubber, not required)

With regards to Claim 7:

The Johnson modification of Claim 1 teaches the HHO gas supply system is configured to provide moisture-free HHO gas (See Paragraph 162 of Johnson, to the extent they both use scrubbers, it would be capable of such functionality to the extent the claimed invention would be).

With regards to Claim 8:

The Johnson modification of Claim 1 does not explicitly teach the DPF is a wall-flow DPF. Wall-flow DPF(s) was/were conventional or well-known to one having ordinary skill in the art at the time of invention, sufficient for the examiner to take official notice. One having ordinary skill in the art at the time of invention/before the effective filing date of the claimed invention would have recognized that modifying the applied prior art to include these taught limitations, would have advantageously resulted in a low pressure drop filter. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of invention/before the effective filing date of the claimed invention to modify the applied prior art to include these taught limitations. Note that the common knowledge or well-known in the art statement above is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.

With regards to Claim 10:

The Johnson modification of Claim 1 teaches a regulator that controls the temperature and pressure of the HHO gas supply (see regulator 616, Figure 6, and See Paragraphs 17, 81 of Johnson, with pressure regulator also comprising a heat exchanger).

With regards to Claims 11 and 31:

a lance (injector lance 710 of Johnson) cooperatively coupled to the HHO injector, the lance having an outlet distal from the injector, the outlet positioned within 3 inches of the DPF burner (See Paragraph 26 of Johnson – note that as per Paragraph 26, this applies to any combustion chamber, including that of a DPF burner, not only to the engine cylinder).

With regards to Claims 12 and 32:

The Johnson modification of Claim 1 teaches the DPF regenerator is adapted for use with a generator set engine (See Paragraph 31 of Johnson). 

With regards to Claims 13 and 33:

The Johnson modification of Claim 1 teaches the DPF regenerator is adapted for use with a locomotive engine (See Paragraph 95 of Johnson). 

With regards to Claims 14 and 34:

The Johnson modification of Claim 1 teaches the DPF regenerator is adapted for use with a marine engine (See Paragraph 95 of Johnson).

With regards to Claim 15:

The Johnson modification of Claim 1 teaches a regulator (regulator 616, Figure 6, see Paragraphs 17, 81 of Johnson) configured to receive the controlled supply of HHO gas, the regulator disposed upstream of the DPF burner (see Figure 6 of Johnson).

With regards to Claim 16:

The Johnson modification of Claim 1 teaches the regulator is in thermal communication with an internal combustion engine (See Paragraph 129 and Figure 6, with regulator 616 being cooled by coolant lines 618A, 618B of Johnson).

With regards to Claim 18:

The Johnson modification of Claim 1 teaches the regulator is configured to receive an engine coolant stream (See Paragraph 129 and Figure 6, with regulator 616 being cooled by coolant lines 618A, 618B of Johnson).

With regards to Claim 20: 

The Johnson modification of Claim 1 teaches a plurality of further HHO gas injectors configured to deliver a further supply of HHO gas supply at multiple locations about an internal combustion engine (See Paragraph 15, and plurality of lance injectors 624A-624D in Figure 6 of Johnson).

With regards to Claim 21:

The Johnson modification of Claim 1 teaches the plurality of further HHO gas injectors comprise: a) a first injector of the plurality of further HHO gas injectors configured to deliver a first portion of the further supply of HHO gas to a first location about a first combustion chamber inlet of the internal combustion engine; b) a second injector of the plurality of further HHO gas injectors configured to deliver a second portion of the further supply of HHO gas to a second location about a second combustion chamber inlet of the internal combustion engine; and c) at least a third injector of the plurality of further HHO gas injectors configured to deliver at least a third portion of the further supply of HHO gas to at least a third location about at least a third combustion chamber inlet of the internal combustion engine (See Paragraph 15 and plurality of lance injectors 624A-624D in Figure 6 of Johnson).

With regards to Claim 22:

The Johnson modification of Claim 1 teaches the second location is within 3 inches of an inlet of the second combustion chamber (See Paragraph 26 of Johnson).

With regards to Claim 23:

The Johnson modification of Claim 1 teaches the first injector is configured to deliver the first portion of the further supply of HHO gas to the first combustion chamber during a portion of an intake stroke of a combustion cylinder, the combustion cylinder comprising the first combustion chamber (See Paragraph 22 of Johnson).

With regards to Claim 24:

The Johnson modification of Claim 1 teaches the portion of an intake stroke is less than 50% of the intake stroke (See Paragraph 22 of Johnson, noting capable of such intended use as no ECU control or otherwise is claimed). 

With regards to Claim 25:

The Johnson modification of Claim 1 teaches the during a portion of an intake stroke is when the intake stroke is at an angle in the range of 0-40° from top-dead-center (See Paragraph 22 of Johnson, noting capable of such intended use as no ECU control or otherwise is claimed). 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, January 3, 2022